Citation Nr: 1816528	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-20 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a chronic prostate condition, to include as due to exposure to herbicides or service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2016, a Travel Board hearing was held before the undersigned; a transcript is of record.

This matter was previously before the Board in September 2017, when it was remanded for further development.


FINDING OF FACT

A chronic prostate condition was not manifested during service, and is not shown to be related to service, to include to exposure to herbicides or secondary to (caused or aggravated) service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for a chronic prostate condition is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA satisfied the duties to notify and assist in the appeal, and neither the Veteran nor his representative has asserted any error as to the duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations regarding his claim, and the Board finds the most recent October 2017 examination to be adequate upon which to adjudicate the merits of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the November 2016 Board hearings, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim and evidence that could assist the Veteran in substantiating the claim.  The Veteran has not suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103 (c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. §31(2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2017).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disability.  38 C.F.R. § 3.310 (2017).  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2017).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends he has a prostate condition, diagnosed as benign prostate hypertrophy, which is due to service, to include exposure to herbicides or his service-connected diabetes mellitus.

A review of the Veteran's service treatment records does not show prostate problems.  The first documentation of a prostate condition was in 2011.

On October 2015 VA examination, the examiner noted the Veteran was diagnosed with benign prostate hypertrophy in 2011.  The examiner opined the condition was less likely than not proximately due to or the result of service-connected diabetes mellitus, noting that benign prostate hypertrophy is a common condition in men of the Veteran's age.  The examiner stated it develops as a man ages and is not caused by diabetes mellitus.

On October 2017 VA opinion, the examiner opined the condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted the Veteran was not diagnosed with benign prostate hypertrophy until 2011, which was 41 years after service, and that benign prostate hypertrophy is a common condition that occurs in men as a natural process of aging.  Also, the examiner noted that herbicide exposure is associated with prostate cancer, but not with benign prostate hypertrophy.  The examiner also opined that it was not at least as likely as not that benign prostate hypertrophy is due to diabetes mellitus, as there is no credible medical literature stating diabetes causes benign prostate hypertrophy, and that it is a natural process of aging in men and occurs whether diabetes is present or not.  The examiner stated it was not at least as likely as not that benign prostate hypertrophy was aggravated by diabetes, as the two are separate diagnoses, and one condition does not cause or aggravate the other.

The Board finds that the evidence of record does not support a finding of service connection for a chronic prostate condition, to include benign prostate hypertrophy.

The Board finds the October 2017 VA opinion to be the most probative evidence of record regarding the relationship between the Veteran's benign prostate hypertrophy and service.  The examiner expressed familiarity with the record and provided a clear explanation of the rationale.  The examiner outlined the Veteran's medical history, and found that the Veteran's current benign prostate hypertrophy is not related to service, to include his exposure to herbicides and service-connected diabetes.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.

The Board has also considered the statements from the Veteran attributing benign prostate hypertrophy to service or service-connected diabetes.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a competent opinion as to medical causation.  The question of causation involves a complex medical question, and they do not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide opinions as to the etiology of benign prostate hypertrophy.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a chronic prostate condition.  Therefore, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic prostate condition is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


